— Judgment and order as to the defendant Ethel Pickrell affirmed, without costs. Judgment and order as to defendant Keith B. Pickrell reversed on the facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict is against the weight of the evidence. All concur. (The *942judgment is in favor of defendants in an automobile negligence action. The order denies a motion for a new trial.) Present — Cunningham, P. J., Taylor, Dowling, Harris and Larkin, JJ.